DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/21 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamazaki et al. (US 2015/0155505).
 	With respect to claims 26, 30, 36 Yamazaki describes a method for a display device comprising: forming element layer 410 and 411 (claimed stack layer) includes transistor and light-emitting layer (paragraphs 143-147) over a substrate 462 and 463 (claimed formation substrate) respectively (paragraphs 138-140), a resin layer 320a and 320b between the element layer 410 or 411 and the substrate 462 or 463 (paragraph 141); irradiating the structure including the layer 410, 411 and resin layer with laser light through the substrate 462, which would irradiate an inside of the resin layer and separating the stack 410 from the substrate 462 and the stack 411 from substrate 463 (fig. 4D, 5B; paragraphs 155, 164), bonding surface of the stack 410 and 411 to a flexible substrate 301 and 307 where the substrate 462 and 463 are separated from the stack 410 and 411 (fig. 5B; paragraphs 163, 164).
With the teaching of using “a pulsed laser and the substrate is moved within a range that is irradiated with the laser beam so that the whole or necessary portion of the laser can be irradiated with laser light” (paragraph 156), this indicated that there are at least 2 shots of laser light (pulsed laser) irradiating the substrate and there must be a portion where two shots of laser light are overlapping because the substrate is irradiated so that the whole or necessary portion of the substrate are irradiated with laser light.  Therefore, the process above would provide claimed wherein a portion overlapping with a first shot of the laser light and a second shot of the laser light is provided at the step of irradiating the first formation substrate with laser light.


	With respect to claims 27-29, 31-33, any of substrate 462 and 463 would provide claimed second substrate and the stack layer 410 and 411 are between the substrate 462 and 463 with a bonding layer (paragraph 127; fig. 4C).
 	With respect to claim 34 the separation is done in a manner that part of the resin layer remains on the substrate (paragraph 161).
 	With respect to claim 35 the method further includes forming of channel region of a transistor comprises of polycrystalline silicon (paragraphs 95, 98, 168).
With respect to claims 20-22, any of substrate 462 and 463 would provide claimed second substrate and the stack layer 410 and 411 are between the substrate 462 and 463 with a bonding layer (paragraph 127; fig. 4C).
 	With respect to claim 23, the separation is done in a manner that part of the resin layer remains on the substrate (paragraph 161).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.9,437,831. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a method for forming a display device with same steps of separating a structure of a first element or a stack having a transistor and EL or light-emitting device from a substrate by irradiating the structure including a resin layer with a laser light.  Even though claims of patent ‘831 do not describe an inside of the resin layer is irradiated with the laser light.  However, the inside must be irradiated as the laser light irradiates the whole structure in order to reduce an adhesion of between the resin layer and the substrate.  Claims 1-22 of patent No. 9,437,831 would provide a portion overlapping with a shot of laser light and a next shot of the laser light is provided at the step of the irradiating the substrate since the same is processed with the same steps.  Also the number of shots such as 10-40 shots would be obvious in light of the steps of .
Response to Arguments
8.	With respect to applicant’s remark that Yamazaki doesn’t describe a portion of the substrate is irradiated with 2 shots of laser lights, as explained above, he uses a pulsed laser light (at least 2 shots) to irradiate the substrate, which is moved within a range of irradiating laser light.  Therefore, there must be at least a portion with 2 laser shots because he requires the whole or necessary portion of the substrate to be irradiated with laser light.
Allowable Subject Matter

Claims 19-25 are allowed because applicant’s remark, filed 11/3/21, about Yamazaki doesn’t suggest using 10-40 shots of laser lights have been found persuasive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



1/4/2022